Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2-10 are cancelled.  Claim 1 is pending and under examination.  

Priority
	This application is a national stage entry of PCT/JP2019/011137 filed on 3/18/2019, which claims priority from Japanese application JP2018-062833 filed on 3/28/2018.    

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/10/2022 was filed after the mailing date of the non-final rejection on 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
	The rejection under USC 101 is reformulated as amylins are secreted with insulin by the pancreatic beta cells in response to nutrient stimulus.  Thus, the are naturally applied to humans where humans are capable of sweating. 
	The rejection under USC 112(a) for written description is withdrawn per applicant’s amendments to the claim.  
	The rejections under USC 112(b) over claim 1 for the conjunction linking the compound formulae and “derivatives” are withdrawn per applicant’s amendments to the claim.  
	The rejection under USC 102(a)(1) over Hirata is withdrawn per applicant’s amendments. 
The rejection under USC 102(a)(1) over Ueda is withdrawn per applicant’s amendments to the claim.  
The rejection under USC 102(a)(1) over Greve is withdrawn per applicant’s amendments to the claim.  
The rejection under USC 102(a)(1) over Jean Daniel is withdrawn per applicant’s amendments to the claim.  
The rejection under USC 103 over Jiang is withdrawn per applicant’s amendments and arguments.
As these rejections were modified or withdrawn, applicant’s arguments toward these rejections are now moot.
As the applicant amended the product claims to a method of suppressing sweat, included a group of compounds as opposed to larger genus structures and introduced a concentration range, the claims needed further search and consideration due to the amendments.  See below.

Rejection Modified Due to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed
to a naturally occurring phenomenon.  Lutz et al (Frontiers in Neuroscience, June 2015, volume 9,  pages 1-13) teaches that amylin is a pancreatic beta-cell hormone co-release with insulin in response to food intake (second column of page 2, also page 4 first column, bottom).  Thus, the human beta-cells apply amylins to the human body systemically after food intake.  As they are applied to the human body which is capable of sweating, they will be available to suppress/decrease sweating.  Note that sweating is not a disorder of a particular type but something that happens to mostly all humans (through the skin including the underarms and other areas of skin).  
Applicant may put the composition into a form not found in nature (solid stick or gel) or amend the method step to apply the composition in a manner that does not occur in nature (for example, topically applying the composition to an underarm of a human subject to suppress sweating..). Applicant would have to verify the written support for items in the instant specification to avoid new matter.  

New Rejection – As Necessitated by Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as the forms of alpha and beta amylin are not known to be pentacyclic compounds (compounds having a pentacyclic structure).  Thus, having them in a group of compounds that related to a pentacyclic compound is indefinite because it is not clear how these amylins fit into a group of compounds that are pentacyclic.  For the purpose of compact prosecution, the examiner will consider all the compounds of the group.  Applicant may delete the recitations of pentacyclic in the claim if they desire these amylins.  
  
New Rejections -As Necessitated by Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxendale US 4548950A.  
Baxendale teaches compositions in the examples are topically administered to humans for treatment of inflammatory conditions or viral infections (last paragraph of Baxendale and claim 6 of Baxendale).  Baxendale teaches a cream composition that contains 2% carbenoxolone (table in column 2, also see column 3).  
	As Baxendale anticipates using such a formulation applied to human, it was also suppressing the sweat of the human where humans inherently have the ability to sweat. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dettmar US 4652446.
Dettmar teaches using carbenoxolone (carbenoxolone sodium) to treat gastritis or gastro-duodenal ulcers in patients (abstract and claims 10 and 11 of Dettmar).  Dettmar teaches carbenoxolone at does% of 0.2%, 0.6%, 1.2%, 2.0% or 6.0% (table 1).  Although Dettmar does not make mention of the word “human”, the use of “patients” would encompass human patients with such ulcers.  Since Dettmar allows for treatment of humans with instantly claimed concentrations of carbenoxolone, the patients would also have sweat suppressed.  Sweating is typical of humans.  
One of ordinary skill in the art at the time of instant filing would use the carbenoxolone formulation of Dettmar on human patients and their sweat would have been suppressed in doing so.  Note that humans are capable of sweating as having sweat glands in the skin (it is inherent for humans to sweat, be capable of sweating).  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chun WO 2011/052968A2 (Espacenet English translation provided as NPL).  
Chun teaches treating dementia patients with oleanonic acid containing compositions (abstract).  Chun teaches administering oleanonic to a patient (claim 14 of Chun).  Chun teaches treating human cells with oleanonic acid (experimental example 1), and thus, envisions human patients for its treatments (also English translation has recitations of human).  Chun provides for pharmaceutical compositions in various forms like emulsions, suspensions, transdermal, injectable and others (see English translation of Chun).  Chun teaches 0.00001% to 99.9% or 0.001 to 50% by weight of the active ingredient (eulre cyano acid is mistranslation of oleanonic acid) (see English translation of Chun).  
Since Chun provides for administering/applying to human patients a formulation of oleanonic acid with amounts of oleanonic acid above 0.00001% by weight, it would have also reduced perspiration/sweating in the patients.  Even though Chun does not discuss reducing sweat in a subject, it provides administration of oleanonic acid to human patients
One of ordinary skill in the art at the time of instant filing would have worked with the concentration range of Chun in order to provide instantly claimed methods with a reasonable expectation of success.  In practicing the method of Chun on humans, secretion of sweat will be reduced/suppressed.  Note that humans are capable of sweating as having sweat glands in the skin.  Thus, sweating is an inherent characteristic of humans.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kielian US 20140121166.
Kielian teaches administering INI-0602 for treatments (paragraphs 43-49).  Kielian teaches treating humans (paragraphs 23, 28 and 243).  Kielian teaches treating lysosomal storage diseases that are applicable to treating humans with those conditions (paragraph 54).  Kielian teaches 10 mg/kg IP injections of INI-0602 (paragraph 44).  This is a concentration of 0.001% INI-0602.  Kielian also teaches carbenoxolone (claim 2 of Kielian).  It is observed that the experimentation uses mice which do not have the same ability to sweat, but Kielian envisions that the treatment will be administered to humans to treat human disease.  
As Kielian allows for one of ordinary skill in the art at the time of instant filing would treat humans with INI-0602 and carbenoxolone in instantly claimed amounts, when humans were treated they would have their sweat suppressed as human are able to sweat.  Even though the reference does not address sweating, sweating is an inherent characteristic of any humans who would be treated with Kielian’s formulations.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Duft US 20030026812.
Duft teaches treating or preventing obesity in humans by administering amylin (abstract and claim 1 of Duft).  Duft is silent to alpha and beta forms, but these are forms of amylin encompassed by the genus of amylin.  Duft teaches 30 ug/dose and 300 ug/dose of amylin or amylin agonist (claim 6 of Duft).  Duft teaches 30-120 ug doses (paragraph 109).  Dull teaches 0.1ml of saline with 0.1 to 100 ug of amylin (0.001 to 0.1 wt%) (paragraph 128).  
One of ordinary skill in the art at the time of instant filing would have carried out the administering or applying to humans having skin and sweat glands forms of amylin.  Even though the reference does not address sweating, sweating is an inherent characteristic of any humans who would be treated with Duft’s formulations.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613